DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 07/19/2021. Claim 17 has been canceled, and claims 11-16 and 18-19 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 07/19/2021 has been entered. Claims 11-16 and 18-19 are pending in the application. Applicant’s amendments to the specification and claims have overcome the objections to the specification and claims previously set forth in the non-final Office action mailed 04/19/2021; therefore, these objections have been withdrawn. However, the amendments to the claims have not overcome the 35 U.S.C. 112(b) rejection of claim 13 and the 35 U.S.C. 101 rejections of claims 16 and 19, and so these rejections have been maintained.
In light of the amendments to the claims, claims 11 and 16 are no longer being interpreted under 35 U.S.C. 112(f), and so this interpretation has been withdrawn.
Response to Arguments
Applicant’s arguments filed 07/19/2021 have been fully considered.
Regarding interpretation of claims under 35 U.S.C. § 112(f):
On page 1 of the remarks, applicant has argued that based on the amendments to the claims, “claims 11 and 16 should not be interpreted under 35 U.S.C. § 112(f).” The examiner agrees with this, and so the interpretation has been withdrawn.
	Regarding objection to the specification:
On page 1 of the remarks, applicant has requested withdrawal of the objections to the specification in light of the amendments to ¶¶ 10 and 30. These amendments overcome the objections, and so they have been withdrawn.
	Regarding objection to claim 14:

	Regarding rejection of claim 13 under 35 U.S.C. § 112(b):
On page 2 of the remarks, applicant has requested withdrawal of the rejection of claim 13 in light of the amendments to the claims. These amendments do not overcome the rejection, as there is still no antecedent basis for “the correspondence information.” Therefore, the rejection of claim 13 is maintained.
	Regarding rejection of claims 16 and 19 under 35 U.S.C. 101:
On page 2 of the remarks, applicant has argued that based on the amendments to the claims, “this rejection to claims 16 and 19 is obviated.” The examiner respectfully disagrees, because claim 16 is still directed to an abstract idea that could be performed in the human mind with the help of pen and paper, and claim 19 is still considered software per se since it contains no physical components.
The examiner respectfully suggests further amending claim 16 to include a limitation of controlling the acceleration of the host vehicle to facilitate merging, and further amending claim 19 to include physical components.
	Regarding rejection of claims 11-16 and 18-19 under 35 U.S.C. § 103:
Applicant’s arguments regarding claims 11-16 and 18-19 are moot in view of the new grounds of rejection under the combination of Won, Okabe (US 2007/0032943 A1), and Nasburg (US 5,801,943 A), which is necessitated by Applicant’s amendments.
Regarding rejection of claim 17 under 35 U.S.C. § 103:
On page 6 of the remarks, applicant has argued that “claim 17 is presently canceled, rendering this rejection thereof, moot.” The examiner agrees.
Claim Objections
Claims 11, 13, 16, and 18-19 are objected to because of the following informalities:
In claim 11, “that derives a ratio” should be replaced with “deriving a ratio.”
In claim 11, “that generates a trajectory” should be replaced with “generating a trajectory.”
In claim 13, the limitation “wherein referring to the correspondence information by using the acquired speed of the host vehicle” should be updated to make grammatical sense. The limitation has been interpreted as if it instead read “wherein referring to the correspondence information comprises using the acquired speed of the host vehicle.”
In claim 16, “that derives a ratio” should be replaced with “deriving a ratio.”
In claim 16, “and that determines whether merging onto the main line is possible” should be replaced with “and determining whether merging onto the main line is possible.”
In claim 18, “that derives a ratio” should be replaced with “deriving a ratio.”
In claim 18, “that generates a trajectory” should be replaced with “generating a trajectory.”
In claim 19, “that derives a ratio” should be replaced with “deriving a ratio.”
In claim 19, “that generates a trajectory” should be replaced with “generating a trajectory.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein, in the correspondence information, a speed of the host vehicle is further made to correspond with the ratio.” There is insufficient antecedent basis for “the correspondence information” in this limitation of the claim, which leads to indefiniteness in its interpretation. For examination purposes, the limitation has been interpreted as if it instead read “wherein, in a correspondence information, a speed of the host vehicle is further made to correspond with the ratio.” Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 16:
Step 1: Claim 16 is directed towards a vehicle system for deriving a ratio between a traveling distance and a length of a mergeable section to determine if it is possible for a host vehicle to merge into a main line of traffic.
Step 2A, prong 1: Claim 16 recites the abstract concept of deriving a ratio between a traveling distance and a length of a mergeable section to determine if it is possible for a host vehicle to merge into a main line of traffic. This abstract idea is described at least in claim 16 by the mental process steps of deriving a traveling distance, setting merging target area candidates between traveling vehicles, deriving a ratio between the traveling distance and the length of a mergeable section, and determining whether merging onto the main line of traffic is possible based on this derived ratio. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally deriving the traveling distance, setting the merging target area candidates, deriving the ratio, and then determining whether merging onto the main line of traffic is possible with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 16, other than reciting “a processor,” and “a memory that stores executable instructions,” nothing in the steps of deriving the traveling distance, setting the merging target area candidates, deriving the ratio, and determining whether merging is possible precludes the idea from practically being performed in the human mind. For example, if not for the “processor” and “memory” language, the claim encompasses a human operator manually deriving the traveling distance, setting the merging target area candidates, deriving the ratio, and then determining whether merging into the main line of traffic is possible based on the derived ratio.
Step 2A, prong 2: Claim 16 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.

Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 16 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 16 is not patent-eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 19, the preamble recites a “vehicle control program…". In light of the instant specification [0038], the program appears to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. 
Therefore the “program” of claim 19 is computer software per se and is not a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2011/0125350 A1), hereinafter Won, in view of Okabe (US 2007/0032943 A1), and further in view of Nasburg (US 5,801,943 A).
Regarding claim 11:
		Won discloses the following limitations:
“a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: acquiring traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, and 95, 97, which disclose that a microprocessor acting as a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” which would read on the “traffic condition information” recited in the claim limitation.)
“setting one or more merging target area candidates between traveling vehicles, which are having longer inter-vehicle distance than a reference distance, in the main line.” (See at least Won ¶¶ 36, 61, and 70, which disclose that “the method comprises controlling the vehicle speed of at least one of the vehicle and the other vehicle so as to maintain a predetermined minimum distance between the vehicle and the other vehicle.” The system maintains the minimum distance between vehicles while assigning “a virtual shadow vehicle to the vehicle, such that the shadow vehicle travels at the same distance from the merge point and at the same speed as the detected real vehicle, but on the other upstream track.” The “virtual shadows” and “predetermined minimum distance” read on the “merging target area candidates” and “reference distance” recited in the claim limitation, respectively.)
“and automatically controlling at least acceleration and deceleration of the host vehicle such that the host vehicle is traveling from the branch line toward the main line in a case it is determined that the host vehicle is able to join the main line.” (See at least Won ¶¶ 20, 41, 54, 62, 75, and 96, which disclose a “motor controller” that can “control the thrust for accelerating or decelerating the vehicle” when the vehicle speed needs to be adjusted in order for the vehicle to merge at its specified time.)
The following limitations are not specifically disclosed by Won, but are taught by Okabe:
“that derives a ratio between a traveling distance, which is required for the host vehicle to arrive at a merging target area… and a length of a mergeable section in a merging place from the branch line to the main line, on the basis of the traffic condition information.” (See at least Okabe ¶¶ 42-43 and 66, which disclose that for a vehicle merging system, a “navigation system 10 determines the distance remaining in the acceleration lane by computing the length from the current position of the host vehicle 41 at the current time to the end of the acceleration lane 34, that is, the remaining length of the acceleration zone, the length of which was obtained as geographic information for the merging point, the end of the guide zone 33, which was obtained by high-precision host vehicle position correction, and the vehicle speed of the host vehicle 41.” Then the navigation 
“determining whether the host vehicle is able to join the main line on the basis of the derived ratio.” (See at least Okabe ¶¶ 43-44 and 66, which disclose that “the navigation system 10 determines whether or not to output merging support guidance” based on a determination of whether “the remaining time is less than or equal to the first predetermined time,” or whether “the remaining time is greater than the first predetermined time.” The comparison of the remaining time to the predetermined time reads on the “derived ratio” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by comparing a remaining time for merging to a time required to merge to determine whether a vehicle should merge as taught by Okabe, because implementing this modification ensures that “the user can change lanes into the main thoroughfare safely and without worry.” (See at least Okabe ¶ 9.)
The following limitations are not specifically disclosed by Won in combination with Okabe, but are taught by Nasburg:
analyzing a “merging target area in which the traveling distance is shortest among the merging target area candidates.” (See at least Nasburg col. 37 l. 22-col. 39 l. “to equal the distance between the merging vehicle and the middle of the closest sufficient spacing.”)
“determining the merging target area in which the traveling distance is shortest among the merging target area candidates as a merging target area in which the host vehicle should enter during merging, that generates a trajectory towards the determined merging target area in which the host vehicle should enter during merging.” (See at least Nasburg col. 38 l. 66-col. 39 l. 15, which disclose determining a lane gap as being “the closest sufficient spacing behind the merging vehicle's location,” and “inserting the merging vehicle from the merge segment 3830 into the other lane segment 3810” at this lane gap.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won in combination with Okabe by determining the closest sufficient spacing as a lane gap for a vehicle to enter when merging as taught by Nasburg, because this modification minimizes the acceleration required for the vehicle to merge. (See at least Nasburg col. 37 l. 22-col. 39 l. 15.)
	Regarding claim 12:
Won in combination with Okabe and Nasburg discloses the “vehicle control system according to claim 11,” and Okabe further discloses the following limitations:
“wherein the operations further comprise: by referring to a correspondence information in which both of the information obtained from the traffic condition information and the length of the mergeable section are made to respectively correspond with the ratio, deriving the ratio corresponding to the traffic condition information.” (See at least Okabe ¶¶ 42-43 and 66-70, which disclose 
“determining whether the host vehicle is able to join the main line on the basis of the derived ratio.” (See at least Okabe ¶¶ 43-44 and 66, which disclose that “the navigation system 10 determines whether or not to output merging support guidance” based on a determination of whether “the remaining time is less than or equal to the first predetermined time,” or whether “the remaining time is greater than the first predetermined time.” The comparison of the remaining time to the predetermined time reads on the “derived ratio” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by considering the remaining distance left to merge and traffic condition information such as vehicle speed and acceleration when determining the remaining time and the comparison of the remaining time to the predetermined time as taught by Okabe, because this modification makes it “possible to select the appropriate type of merging support guidance and to execute merging support guidance with appropriate timing.” Selecting the appropriate type of merging 
	Regarding claim 13:
Won in combination with Okabe and Nasburg discloses the “vehicle control system according to claim 11,” and Okabe further discloses the following limitations:
“wherein, in the correspondence information, a speed of the host vehicle is further made to correspond with the ratio.” (See at least Okabe ¶¶ 42-43 and 66, which disclose that the navigation system considers the speed of the host vehicle when determining the remaining time, which is compared to the predetermined time. Although a “correspondence information” is not explicitly mentioned in these sections, it is implied that there is an equivalent known corresponding relationship between the vehicle speed and the remaining time.)
“wherein the deriving the ratio comprises deriving the ratio by obtaining the speed of the host vehicle, and wherein referring to the correspondence information by using the acquired speed of the host vehicle.” (See at least Okabe ¶¶ 42-43 and 66, which disclose that the navigation system uses the host vehicle speed to determine the remaining time, which is compared to the predetermined time. Although a “correspondence information” is not explicitly mentioned in these sections, it is implied that there is an equivalent known corresponding relationship between the vehicle speed and the remaining time.)
“wherein the operations further comprise determining whether the host vehicle is able to join the main line on a basis of the derived ratio.” (See at least Okabe ¶¶ 43-44 and 66, which disclose that “the navigation system 10 determines whether or not to output merging support guidance” based on a determination “the remaining time is less than or equal to the first predetermined time,” or whether “the remaining time is greater than the first predetermined time.” The comparison of the remaining time to the predetermined time reads on the “derived ratio” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by considering the speed of the host vehicle when determining the remaining time and the comparison of the remaining time to the predetermined time as taught by Okabe, because this modification makes it “possible to select the appropriate type of merging support guidance and to execute merging support guidance with appropriate timing.” Selecting the appropriate type of merging support guidance helps the vehicle avoid dangerous merging situations. (See at least Okabe ¶¶ 83-84.)
	Regarding claim 14:
Won in combination with Okabe and Nasburg discloses the “vehicle control system according to claim 11,” and Won further discloses “restricting controlling to merge when it is determined that the host vehicle is not able to join the main line.” (See at least Won ¶¶ 23, 73-74, and 89, which disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track from a station so as to avoid further congestion.”)
Regarding claim 15:
Won in combination with Okabe and Nasburg discloses the “vehicle control system according to claim 11,” and Won further discloses “wherein the traffic condition information comprises an average speed of traveling vehicles on the main line and information from which an inter-vehicle distance of the traveling vehicles is able to be derived.” (See at least Won ¶¶ 31, 36, 69-72, 80-85, and FIG. 2-3c, which disclose that the system uses “typical vehicle speeds” and “typical inter-vehicle distances” to select an appropriate length of a merge zone. These sections also disclose that the inter-vehicle distance d is calculated using a method of assigning virtual shadows to vehicles entering the merge zone. The acquired information that is used in this virtual shadow method reads on the “information from which an inter-vehicle distance of the traveling vehicles is able to be derived,” and the “typical vehicle speeds” read on the “average speed of traveling vehicles on the main line” as recited in the claim limitation.)
Regarding claim 16:
Won discloses the following limitations:
“a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: acquiring traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, 95, and 97, which disclose a vehicle control system with a processor that executes computer-executable instructions so that a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” which would read on the “traffic condition information” recited in the claim limitation.)
“setting one or more merging target area candidates between traveling vehicles, which are having longer inter-vehicle distance than a reference distance, in the main line.” (See at least Won ¶¶ 36, 61, and 70, which disclose that “the method comprises controlling the vehicle speed of at least one of the vehicle and the other vehicle so as to maintain a predetermined minimum distance between the vehicle and the other vehicle.” The system maintains the minimum distance between vehicles while assigning “a virtual shadow vehicle to the vehicle, such that the shadow vehicle travels at the same distance from the merge point and at the same speed as the detected real vehicle, but on the other upstream track.” The “virtual shadows” and “predetermined minimum distance” read on the “merging target area candidates” and “reference distance” recited in the claim limitation, respectively.)
The following limitations are not specifically disclosed by Won, but are taught by Okabe:
“that derives a ratio between the traveling distance corresponding to the traffic condition information, which is required for the host vehicle to arrive at a merging target area… and a length of a mergeable section in a merging place from the branch line to the main line.” (See at least Okabe ¶¶ 42-43 and 66, which disclose that for a vehicle merging system, a “navigation system 10 determines the distance remaining in the acceleration lane by computing the length from the current position of the host vehicle 41 at the current time to the end of the acceleration lane 34, that is, the remaining length of the acceleration zone, the length of which was obtained as geographic information for the merging point, the end of the guide zone 33, which was obtained by high-precision host vehicle position correction, and the vehicle speed of the host vehicle 41.” Then the navigation system determines whether the time corresponding to this remaining distance is greater than, less than, or equal to a predetermined time required for the vehicle to complete merging. Comparing the times which correspond to the remaining distance and the distance required for the vehicle to merge reads on 
“and that determines whether merging onto the main line is possible on the basis of the derived ratio.” (See at least Okabe ¶¶ 43-44 and 66, which disclose that “the navigation system 10 determines whether or not to output merging support guidance” based on a determination of whether “the remaining time is less than or equal to the first predetermined time,” or whether “the remaining time is greater than the first predetermined time.” The comparison of the remaining time to the predetermined time reads on the “derived ratio” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by comparing a remaining time for merging to a time required to merge to determine whether a vehicle should merge as taught by Okabe, because implementing this modification ensures that “the user can change lanes into the main thoroughfare safely and without worry.” (See at least Okabe ¶ 9.)
The following limitations are not specifically disclosed by the combination of Won and Okabe, but are taught by Nasburg:
“deriving a traveling distance corresponding to the traffic condition information by referring to correspondence information in which information obtained from the traffic condition information and information of a traveling distance, which relates to a distance in which the vehicle travels in order to join to the main line, correspond to each other.” (See at least Nasburg col. 36 l. 66-col. 38 l. 38 and FIG. 26, which disclose “relating the car gap and the lane gap with the Lane Influence Point and the Headway Influence Point,” where the lane gap is “the distance between the merging vehicle and the middle of the closest sufficient spacing” and therefore reads on the “traveling distance” recited in the claim limitation. The “’Lane Influence Point’ is defined for this micromodel as that lane gap where the influence of a roadway geometric event starts to have a significant influence on the vehicles kinematics. ‘Headway Influence Point’ is defined similarly for the car gap.”)
analyzing a “merging target area in which the traveling distance is shortest among the merging target area candidates.” However, Nasburg does teach this limitation. (See at least Nasburg col. 37 l. 22-col. 39 l. 15, which disclose analyzing a vehicle’s acceleration while merging by using a lane gap variable which is made “to equal the distance between the merging vehicle and the middle of the closest sufficient spacing.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won in combination with Okabe by determining the closest sufficient spacing as a lane gap for a vehicle to enter when merging as taught by Nasburg, because this modification minimizes the acceleration required for the vehicle to merge. (See at least Nasburg col. 37 l. 22-col. 39 l. 15.)
	Regarding claim 18:
		Won discloses the following limitations:
“acquiring traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, and 95, which disclose that a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” which would read on the “traffic condition information” recited in the claim limitation.)
“setting one or more merging target area candidates between traveling vehicles, which are having longer inter-vehicle distance than a reference distance, in the main line.” (See at least Won ¶¶ 36, 61, and 70, which disclose that “the method comprises controlling the vehicle speed of at least one of the vehicle and the other vehicle so as to maintain a predetermined minimum distance between the vehicle and the other vehicle.” The system maintains the minimum distance between vehicles while assigning “a virtual shadow vehicle to the vehicle, such that the shadow vehicle travels at the same distance from the merge point and at the same speed as the detected real vehicle, but on the other upstream track.” The “virtual shadows” and “predetermined minimum distance” read on the “merging target area candidates” and “reference distance” recited in the claim limitation, respectively.)
“and automatically controlling at least acceleration and deceleration of the host vehicle such that the host vehicle is traveling from the branch line toward the main line in a case it is determined that the host vehicle is able to join the main line.” (See at least Won ¶¶ 20, 41, 54, 62, 75, and 96, which disclose a “motor controller” that can “control the thrust for accelerating or decelerating the vehicle” when the vehicle speed needs to be adjusted in order for the vehicle to merge at its specified time.)
The following limitations are not specifically disclosed by Won, but are taught by Okabe:
“that derives a ratio between a traveling distance, which is required for the host vehicle to arrive at a merging target area… and a length of a mergeable section in a merging place from the branch line to the main line, on the basis of the traffic condition information.” (See at least Okabe ¶¶ 42-43 and 66, which disclose that for a vehicle merging system, a “navigation system 10 determines the distance remaining in the acceleration lane by computing the length from the current position of the host vehicle 41 at the current time to the end of the acceleration lane 34, that is, the remaining length of the acceleration zone, the length of which was obtained as geographic information for the merging point, the end of the guide zone 33, which was obtained by high-precision host vehicle position correction, and the vehicle speed of the host vehicle 41.” Then the navigation system determines whether the time corresponding to this remaining distance is greater than, less than, or equal to a predetermined time required for the vehicle to complete merging. Comparing the times which correspond to the remaining distance and the distance required for the vehicle to merge reads on deriving “a ratio between a traveling distance… and a length of a mergeable section” as recited in the claim limitation.)
“determining whether the host vehicle is able to join the main line on the basis of the derived ratio.” (See at least Okabe ¶¶ 43-44 and 66, which disclose that “the navigation system 10 determines whether or not to output merging support guidance” based on a determination of whether “the remaining time is less than or equal to the first predetermined time,” or whether “the remaining time is greater than the first predetermined time.” The comparison of the remaining time 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by comparing a remaining time for merging to a time required to merge to determine whether a vehicle should merge as taught by Okabe, because implementing this modification ensures that “the user can change lanes into the main thoroughfare safely and without worry.” (See at least Okabe ¶ 9.)
The following limitations are not specifically disclosed by the combination of Won and Okabe, but are taught by Nasburg:
analyzing a “merging target area in which the traveling distance is shortest among the merging target area candidates.” (See at least Nasburg col. 37 l. 22-col. 39 l. 15, which disclose analyzing a vehicle’s acceleration while merging by using a lane gap variable which is made “to equal the distance between the merging vehicle and the middle of the closest sufficient spacing.”)
“determining the merging target area in which the traveling distance is shortest among the merging target area candidates as a merging target area in which the host vehicle should enter during merging, that generates a trajectory towards the determined merging target area in which the host vehicle should enter during merging.” (See at least Nasburg col. 38 l. 66-col. 39 l. 15, which disclose determining a lane gap as being “the closest sufficient spacing behind the merging vehicle's location,” and “inserting the merging vehicle from the merge segment 3830 into the other lane segment 3810” at this lane gap.)

	Regarding claim 19:
		Won discloses the following limitations:
“acquiring traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, and 95, which disclose that a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” which would read on the “traffic condition information” recited in the claim limitation.)
“setting one or more merging target area candidates between traveling vehicles, which are having longer inter-vehicle distance than a reference distance, in the main line.” (See at least Won ¶¶ 36, 61, and 70, which disclose that “the method comprises controlling the vehicle speed of at least one of the vehicle and the other vehicle so as to maintain a predetermined minimum distance between the vehicle and the other vehicle.” The system maintains the minimum distance between vehicles while assigning “a virtual shadow vehicle to the vehicle, such that the shadow vehicle travels at the same distance from the merge point and at the same speed as the detected real vehicle, but on the other upstream track.” The “virtual shadows” and “predetermined minimum distance” read on the “merging target area candidates” and “reference distance” recited in the claim limitation, respectively.)
“and automatically controlling at least acceleration and deceleration of the host vehicle such that the host vehicle is traveling from the branch line toward the main line in a case it is determined that the host vehicle is able to join the main line.” (See at least Won ¶¶ 20, 41, 54, 62, 75, and 96, which disclose a “motor controller” that can “control the thrust for accelerating or decelerating the vehicle” when the vehicle speed needs to be adjusted in order for the vehicle to merge at its specified time.)
The following limitations are not specifically disclosed by Won, but are taught by Okabe:
“that derives a ratio between a traveling distance, which is required for the host vehicle to arrive at a merging target area… and a length of a mergeable section in a merging place from the branch line to the main line, on the basis of the traffic condition information.” (See at least Okabe ¶¶ 42-43 and 66, which disclose that for a vehicle merging system, a “navigation system 10 determines the distance remaining in the acceleration lane by computing the length from the current position of the host vehicle 41 at the current time to the end of the acceleration lane 34, that is, the remaining length of the acceleration zone, the length of which was obtained as geographic information for the merging point, the end of the guide zone 33, which was obtained by high-precision host vehicle position correction, and the vehicle speed of the host vehicle 41.” Then the navigation system determines whether the time corresponding to this remaining distance is greater than, less than, or equal to a predetermined time required for the vehicle 
“determining whether the host vehicle is able to join the main line on the basis of the derived ratio.” (See at least Okabe ¶¶ 43-44 and 66, which disclose that “the navigation system 10 determines whether or not to output merging support guidance” based on a determination of whether “the remaining time is less than or equal to the first predetermined time,” or whether “the remaining time is greater than the first predetermined time.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by comparing a remaining time for merging to a time required to merge to determine whether a vehicle should merge as taught by Okabe, because implementing this modification ensures that “the user can change lanes into the main thoroughfare safely and without worry.” (See at least Okabe ¶ 9.)
The following limitations are not specifically disclosed by the combination of Won and Okabe, but are taught by Nasburg:
analyzing a “merging target area in which the traveling distance is shortest among the merging target area candidates.” (See at least Nasburg col. 37 l. 22-col. 39 l. 15, which disclose analyzing a vehicle’s acceleration while merging by using a lane gap variable which is made “to equal the distance between the merging vehicle and the middle of the closest sufficient spacing.”
“determining the merging target area in which the traveling distance is shortest among the merging target area candidates as a merging target area in which the host vehicle should enter during merging, that generates a trajectory towards the determined merging target area in which the host vehicle should enter during merging.” (See at least Nasburg col. 38 l. 66-col. 39 l. 15, which disclose determining a lane gap as being “the closest sufficient spacing behind the merging vehicle's location,” and “inserting the merging vehicle from the merge segment 3830 into the other lane segment 3810” at this lane gap.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won in combination with Okabe by determining the closest sufficient spacing as a lane gap for a vehicle to enter when merging as taught by Nasburg, because this modification minimizes the acceleration required for the vehicle to merge. (See at least Nasburg col. 37 l. 22-col. 39 l. 15.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Madison R Hughes/Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662